Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered July 30, 1996, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution .(see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the elements of burglary in the third degree (see Penal Law § 140.20) and criminal mischief in the fourth degree (see Penal Law § 145.00 [2]) beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Mastro and Lunn, JJ., concur.